Citation Nr: 1416279	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  08-17 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right arm and shoulder disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran served on active duty from July 1964 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen the Veteran's claim of entitlement to service connection for residuals of fibrous dysplasia of the right humerus.  In May 2012, the Board reopened the Veteran's claim and remanded the issue of entitlement to service connection for a right arm and shoulder disorder for further development.  The case now returns for further appellate review.

The Veteran originally requested a hearing before a Decision Review Officer (DRO) in July 2007; however, in a June 2008 statement submitted by the Veteran's representative, he withdrew his request for a hearing before a DRO.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of additional VA treatment records from various VA facilities dated from December 2006 through August 2012, which were considered by the agency of original jurisdiction (AOJ) in the December 2012 supplemental statement of the case, and a February 2014 Appellate Brief Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.




REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

As relevant, the Board's May 2012 remand directed that the Veteran be afforded a VA examination so as to determine the nature and etiology of his right arm and shoulder disorder.  In this regard, the Board noted that the Veteran has a current diagnosis of residuals of fibrous dysplasia of the right humerus, has provided competent lay evidence of a jeep accident in service, and there is an opinion from a VA orthopedic physician, dated January 2007, to the effect that it seems reasonable to assume that the Veteran's right shoulder problems since the 1960s are of traumatic origin, although the physician specifically noted that he did not have any of the Veteran's treatment records from the 1960's.  In the remand order, the Board directed that he examiner was to identify all right arm and right shoulder disorders found to be present and, with respect to each disorder found, an opinion was to address whether such disorder was as least as likely as not related to the Veteran's military service, to include the reported jeep accident in service in Hawaii and/or his exposure to herbicides.

As such, the Veteran was provided with a VA examination in September 2012, which revealed diagnoses of right proximal humerus fibrous dysplasia status post resection and arthritis of the right shoulder.  With respect to the former disorder, the examiner opined that such was not caused by or related to the Veteran's military service, to include his reported jeep accident in service in Hawaii and/or exposure to herbicides.  She specifically noted that the Veteran's fibrous dysplasia is an uncommon benign disorder that begins before birth and is caused by a gene mutation.  The examiner stated that, although the Veteran sustained some trauma in service, trauma is not a medically recognized cause for his right shoulder fibrous dysplasia.  

With respect to the diagnosis of right proximal humerus fibrous dysplasia status post resection, the Board finds that the VA examiner's opinion raises the issue of whether such is congenital or developmental defect or disease.  In this regard, VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).  Therefore, an addendum opinion addressing such inquiry should be obtained.  

Additionally, as relevant to the diagnosis of arthritis of the right shoulder, the examiner did not offer an opinion as to the etiology, as directed by the Board (i.e., to each right shoulder disability found).  Therefore, an addendum opinion regarding the etiology of such disorder should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's September 2012 examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the September 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a review of the claims file, the examiner should offer an opinion regarding the following inquiries:
Right Proximal Humerus Fibrous Dysplasia Status Post Resection

The examiner should state whether such condition constitutes a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(i)  If the Veteran's diagnosed right proximal humerus fibrous dysplasia status post resection is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability.  

(ii)  If the examiner finds that the Veteran's diagnosed right proximal humerus fibrous dysplasia status post resection is a disease, was it aggravated beyond the natural progression during his military service?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.   

In offering the aforementioned opinions, the examiner should consider the Veteran's jeep accident in service in Hawaii and/or his exposure to herbicides.

Arthritis of the Right Shoulder

(A)  The examiner should opine whether arthritis of the right shoulder is at least as likely as not related to the Veteran's military service, to include the jeep accident in service and/or his exposure to herbicides.

(B)  The examiner should state whether arthritis of the right shoulder manifested within one year of the Veteran's service discharge in May 1966 (i.e., by May 1967) and, if so, describe the manifestations.

The rationale for any opinion offered should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


